     Case 2:18-cv-02617-DDC-GEB Document 132 Filed 07/08/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF KANSAS
                            KANSAS CITY DIVISION

M.B. and S.E. through their next friend             )
Katharyn McIntyre, V.A. through his next            )
friend Kathryn Ashburn, M.J. through his            )
next friend Ed Bigus, R.R. through her next         )
friend Ed Bigus, R.M. through his next friend       )
Allan Hazlett, C.A. through his next friend         ) Case No. 2:18-cv-02617-DDC-GEB
Allan Hazlett, E.B. through his next friend         )
Allan Hazlett, J.P. through her next friend         )
Allan Hazlett, Z.Z. through her next friend         )
Ashley Thorne, B.B. through her next friend         )
Ashley Thorne, and M.A. through his next            )
friend Ashley Thorne, for themselves and            )
those similarly situated,                           )
                                                    )
                      Plaintiffs,                   )
                                                    )
v.                                                  )
                                                    )
Laura Howard in her official capacity as            )
Kansas Department for Children and Families         )
Secretary, Dr. Lee A. Norman in his official        )
capacity as Kansas Department of Health and         )
Environment Secretary, and Laura                    )
Howard in her official capacity as Kansas           )
Department for Aging and Disability Services        )
Secretary,                                          )
                                                    )
                      Defendants.                   )
                                                    )


                    JOINT STIPULATION OF PARTIAL DISMISSAL,
                   OF NAMED PLAINTIFFS V.A., M.J., R.R., AND B.B.

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate

and agree to the dismissal of the claims of Plaintiffs V.A., M.J., R.R., and B.B. as Named

Plaintiffs. The claims of these Named Plaintiffs are being dismissed because they have recently
    Case 2:18-cv-02617-DDC-GEB Document 132 Filed 07/08/20 Page 2 of 4




turned eighteen years old. These Named Plaintiffs’ initials shall be removed from the case

caption.

      The parties further stipulate and agree that Kathryn Ashburn is dismissed as Next Friend

appearing on behalf of V.A.; Ed Bigus is dismissed as Next Friend appearing on behalf of M.J.

and R.R.; and Ashley Thorne is dismissed only in her role as Next Friend appearing on behalf of

B.B. Ms. Thorne shall continue to serve as a Next Friend for Named Plaintiffs Z.Z. and M.A.,

and Ms. Ashburn and Mr. Bigus shall be removed from the case caption.


Dated: July 8, 2020

                                        Respectfully submitted,

                                        KANSAS APPLESEED CENTER FOR LAW
                                        AND JUSTICE, INC.

                                         /s/ Teresa A. Woody
                                        Teresa A. Woody
                                        KS Bar ID 16949
                                        Larry R. Rute
                                        KS Bar ID No. 8105
                                        211 East 8th Street, Suite D
                                        Lawrence, KS 66044
                                        P: (785) 856-0917
                                        twoody@kansasappleseed.org
                                        larry@adrmediate.com

                                        LAW OFFICE OF LORETTA BURNS-
                                        BUCKLEW
                                        Loretta Burns-Bucklew
                                        MO Bar ID No. 32053
                                        KS District Bar No. 78800
                                        401 West 89th Street
                                        Kansas City, MO 64114
                                        P: (816) 384-1198
                                        loribblawkc@gmail.com

                                        NATIONAL CENTER FOR YOUTH LAW
                                        Leecia Welch (admitted pro hac vice)
                                        CA Bar ID No. 208741
Case 2:18-cv-02617-DDC-GEB Document 132 Filed 07/08/20 Page 3 of 4




                           Poonam Juneja (admitted pro hac vice)
                           CA Bar ID No. 300848
                           Freya Pitts (admitted pro hac vice)
                           CA Bar ID No. 295878
                           1212 Broadway, Suite 600
                           Oakland, CA 94612
                           P: (510) 835-8098
                           F: (510) 835-8099
                           lwelch@youthlaw.org
                           pjuneja@youthlaw.org
                           fpitts@youthlaw.org

                           CHILDREN’S RIGHTS, INC.
                           Ira Lustbader (admitted pro hac vice)
                           NY Bar ID No. 2516946
                           Marissa C. Nardi (admitted pro hac vice)
                           NY Bar ID No. 5173265
                           Jonathan M. King (admitted pro hac vice)
                           NY Bar ID No. 5119847
                           Stephen A. Dixon (admitted pro hac vice)
                           LA Bar ID No. 18185
                           88 Pine Street, 8th Floor
                           New York, NY 10005
                           P: (212) 683-2210
                           F: (212) 683-4015
                           ilustbader@childrensrights.org
                           mnardi@childrensrights.org
                           jking@childrensrights.org
                           sdixon@childrensrights.org

                           DLA PIPER LLP (US)
                           Joshua Kane (admitted pro hac vice)
                           NY Bar ID No. 4973400
                           1251 Avenue of the Americas
                           New York, NY 10020
                           P: (212) 335-4561
                           F: (917) 778-8561
                           joshua.kane@dlapiper.com

                           ATTORNEYS FOR PLAINTIFFS


                            /s/ Jean Paul Bradshaw II
                           LATHROP GPM LLP
                           Jean Paul Bradshaw II (#70010)
                           Brian C. Fries (#15889)
     Case 2:18-cv-02617-DDC-GEB Document 132 Filed 07/08/20 Page 4 of 4




                                          Grant A. Harse (#24666)
                                          Reid K. Day (#28319)
                                          2345 Grand Blvd., Ste. 2200
                                          Kansas City, MO 64108
                                          Telephone: 816.292.2000
                                          Facsimile: 816.292.2001
                                          jeanpaul.bradshaw@lathropgpm.com
                                          brian.fries@lathropgpm.com
                                          grant.harse@lathropgpm.com
                                          reid.day@lathropgpm.com

                                          And: Carrie E. Josserand (#18893)
                                          10851 Mastin Blvd., Suite 1000
                                          Overland Park, KS 66210
                                          Telephone: 913.451.5100
                                          Facsimile: 913.451.0875
                                          carrie.josserand@lathropgpm.com

                                          ATTORNEYS FOR DEFENDANTS HOWARD
                                          AND NORMAN

                                          Corliss Scroggins Lawson, SC# 27096
                                          555 S. Kansas Ave., 6th Floor
                                          General Counsel’s Office
                                          Topeka, Kansas 66603
                                          Telephone: (785) 296-3967
                                          FAX: (785) 296-4960
                                          Corliss.Lawson@ks.gov

                                          ATTORNEY FOR DEFENDANT HOWARD




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was filed electronically with
the Clerk of the Court on July 8, 2020, to be served by the operation of the Court’s CM/ECF
electronic filing system upon all parties.

DATED: July 8, 2020
                                              /s/ Teresa A. Woody
                                             Teresa A. Woody
                                             Attorney for Plaintiffs
